117 Ga. App. 129 (1968)
159 S.E.2d 303
GEORGIA POWER COMPANY
v.
KENDRICKS et al.
43311.
Court of Appeals of Georgia.
Submitted January 10, 1968.
Decided January 22, 1968.
Anderson & Sanders, Cohen Anderson, for appellant.
John R. Harvey, Allen & Edenfield, Richardson, Doremus & Karsman, for appellees.
HALL, Judge.
This was a suit for personal injuries allegedly sustained by the plaintiff as a result of negligence of the individual defendant, an employee of the corporate defendant, when driving a truck within the scope of his employment. The trial court erred in denying the corporate defendant's motion for summary judgment based upon the affidavit of the individual defendant that at the time of the collision he was not acting as an agent, servant, or employee of the Georgia Power Company but was driving the truck to a store to purchase drugs for his personal use, when the plaintiff presented no opposing evidence. Brawner v. Martin & Jones Produce Co., 116 Ga. App. 324 (157 SE2d 514).
Judgment reversed. Bell, P. J., and Quillian, J., concur.